 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   N. S B,                                             No. 2:20–cv–29–KJM–KJN PS

12                        Plaintiff,                     ORDER REQUIRING OPPOSITION AND
                                                         RESETTING HEARING
13             v.
                                                         (ECF No. 4, 6)
14   JOHN PASCARELLA,
15                        Defendants.
16

17             On January 3, 2020, Defendant removed this case to this Court. (ECF No. 1.) Defendant

18   subsequently filed a motion to dismiss and a motion to change venue, setting each for a February

19   13, 2020 hearing.1 (ECF Nos. 4, 6.)

20             Pursuant to this Court’s Local Rules, Plaintiff was obligated to file and serve a written

21   opposition or statement of non-opposition to the pending motion at least fourteen (14) days prior

22   to the hearing date: or January 30, 2020. See E.D. Cal. L.R. 230(c) (“Opposition, if any, to the

23   granting of the motion shall be in writing and shall be filed and served not less than fourteen (14)

24   days preceding the noticed (or continued) hearing date. A responding party who has no

25   opposition to the granting of the motion shall serve and file a statement to that effect, specifically

26
     1
27    This action proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28
     U.S.C. § 636(b)(1).
28
                                                         1
 1   designating the motion in question. No party will be entitled to be heard in opposition to a

 2   motion at oral arguments if opposition to the motion has not been timely filed by that party. . . .”).

 3   The Court’s docket reveals that Plaintiff, who is proceeding without counsel, failed to file a

 4   written opposition or statement of non-opposition with respect to the motion for judgment on the

 5   pleadings.

 6          Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 7   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 8   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 9   Moreover, Eastern District Local Rule 183(a) provides, in part:

10                  Any individual representing himself or herself without an attorney
                    is bound by the Federal Rules of Civil or Criminal Procedure, these
11                  Rules, and all other applicable law. All obligations placed on
                    “counsel” by these Rules apply to individuals appearing in propria
12                  persona. Failure to comply therewith may be ground for dismissal,
                    judgment by default, or any other sanction appropriate under these
13                  Rules.
14   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

15   same rules of procedure that govern other litigants”) (overruled on other grounds). Case law is in

16   accord that a district court may impose sanctions, including involuntary dismissal of a plaintiff’s

17   case pursuant to Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his

18   or her case or fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the

19   court’s local rules.2 See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a

20   court “may act sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation
21   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss

22   an action pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to

23   prosecute or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46

24   F.3d 52, 53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a

25   2
        The Ninth Circuit Court of Appeals had held that under certain circumstances a district court
26   does not abuse its discretion by dismissing a plaintiff’s case pursuant to Federal Rule of Civil
     Procedure 41(b) for failing to file an opposition to a motion to dismiss. See, e.g., Trice v. Clark
27   County Sch. Dist., 376 Fed. App’x. 789, 790 (9th Cir. 2010) (unpublished). By analogy, this
     authority applies to failure to oppose a motion for judgment on the pleadings, which similarly
28   challenges a plaintiff’s complaint after the filing of an answer.
                                                        2
 1   proper ground for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)

 2   (“Pursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss an action for

 3   failure to comply with any order of the court”); Thompson v. Housing Auth. of City of L.A., 782

 4   F.2d 829, 831 (9th Cir. 1986) (per curiam) (stating that district courts have inherent power to

 5   control their dockets and may impose sanctions including dismissal or default).

 6            In light of the foregoing, IT IS HEREBY ORDERED that:

 7            1.    The hearing on Defendants’ motions (ECF Nos. 4, 6), which is presently set for

 8                  February 13, 2020, is CONTINUED until March 5, 2020, at 10:00 a.m., in

 9                  Courtroom No. 25 before the undersigned;

10            2.    Plaintiff shall file a written opposition to the motion for judgment on the

11                  pleadings, or a statement of non-opposition thereto, on or before February 20,

12                  2020. Plaintiff’s failure to file a written opposition will be deemed a statement of

13                  non-opposition to the pending motion and consent to the granting of the motion,

14                  and shall constitute an additional ground for the imposition of appropriate

15                  sanctions, including a recommendation that Plaintiff’s entire case be involuntarily

16                  dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

17            3.    Defendant may file a written reply to Plaintiff’s opposition, if Defendant so

18                  chooses, on or before February 27, 2020.

19            4.    The Initial Scheduling Conference in this matter, currently set for May 14, 2020, is

20                  VACATED, and will be rescheduled if and when necessary.
21   Dated: January 31, 2020

22

23

24
     nsb.29
25

26
27

28
                                                      3
